DETAILED ACTION
After Examiner’s amendment, claims 1, 3 – 10 and 12 – 20 have been presented for examination.  Claims 1, 5, 7, 10, 14, 16 and 19 are currently amended.  Claims 2 and 11 are canceled.  
This office action is in response to the amendments submitted on 04/27/2022 in which claims 1 – 20 were presented for examination.  Claims 1, 6, 10, 15 and 19 were currently amended.
The instant Office Action includes an Examiner’s amendment to put the application in condition for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Gaspare Randazzo on 08/04/2022.
The application has been amended as follows: 

1.  (currently amended)  A computer-implemented method for reducing a measure time of a measure process in a multi-shot simulation performed by a quantum computing simulation system, the method comprising:
calculating probabilities of qubits being a 0 or a 1 for the measure process from probability amplitudes before the measure process;
creating, for each node of the quantum computing simulation system, an index of probability by incrementally summing respective different ones of the probabilities into respective sums;
generating a random number for each of the multi-shots, the random number for sampling a probability distribution of the probabilities; and
selecting the index of probability which is larger than the random number by comparing the random number generated for a given one of the multi-shots to the index of probability created for the given one of the multi-shots, 
wherein the quantum computing simulation system comprises a master node and local slave nodes, and wherein the creating and generating steps are performed by the master node, and the calculating and selecting steps are performed by the local slave nodes.

2.  (cancelled)

5.  (currently amended)  The computer-implemented method of claim 1, wherein the quantum computing simulation system comprises a plurality of nodes including a master node and multiple local nodes, wherein the index of probability of each of the plurality of nodes is different with respect to each other

7.  (currently amended)  The computer-implemented method of claim 5, wherein the master node

10.  (currently amended)  A computer program product for reducing a measure time of a measure process in a multi-shot simulation performed by a quantum computing simulation system, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
calculating probabilities of qubits being a 0 or a 1 for the measure process from probability amplitudes before the measure process;
creating, for each node of the quantum computing simulation system, an index of probability by incrementally summing respective different ones of the probabilities into respective sums;
generating a random number for each of the multi-shots, the random number for sampling a probability distribution of the probabilities; and
selecting the index of probability which is larger than the random number by comparing the random number generated for a given one of the multi-shots to the index of probability created for the given one of the multi-shots, 
wherein the quantum computing simulation system comprises a master node and local slave nodes, and wherein the creating and generating steps are performed by the master node, and the calculating and selecting steps are performed by the local slave nodes.

11.  (cancelled)

14.  (currently amended)  The computer program product of claim 10, wherein the quantum computing simulation system comprises a plurality of nodes including a master node and multiple local nodes, wherein the index of probability of each of the plurality of nodes is different with respect to each other.

16.  (currently amended)  The computer program product of claim 14, wherein the master node

19.  (currently amended)  A quantum computing simulation system for reducing a measure time of a measure process in a multi-shot simulation, the system comprising:
a set of local nodes for calculating probabilities of qubits being a 0 or a 1 for the measure process from probability amplitudes before the measure process;
a master node for creating, for each of the nodes from among the master and local nodes, an index of probability by incrementally summing respective different ones of the probabilities into respective sums, and generating a random number for each of the multi-shots, the random number for sampling a probability distribution of the probabilities; and
wherein the local nodes select the index of probability which is larger than the random number by comparing the random number generated for a given one of the multi-shots to the index of probability created for the given one of the multi-shots.

Response to Objections to the claims
Applicant’s amendments dated 04/27/2022 overcome the claim 6 and 15 objections.  Therefore they are withdrawn.

Response to Rejections under 35 U.S.C. §103
Applicant’s arguments over Sabry and Fischer with regard to claims 2, 11 and 19 dated 04/27/2022 have been fully considered and they are persuasive.  Therefore the prior art rejections for claims 2, 11 and 19 are withdrawn.  However, claims 2 and 11 are rolled up into the independent claim via Examiner’s amendment.

	Applicant argues: “Claim 19 recites "wherein the local nodes select the index of probability which is larger than the random number by comparing the random number generated for a given one of the multi-shots to the index of probability created for the given one of the multi-shots". However, in Fischer, the master nodes selects the slave node in which the index is stored.  Hence, Sabry does not teach or suggest this feature of claims 2 and 11. Moreover, the remaining references do not cure the aforementioned deficiencies of Sabry, instead being silent regarding the same.
…
Moreover, selecting in Fischer is performed by the master node determining which slave is to store the index this selecting by the master node itself. 
Hence, Sabry does not teach or suggest this feature of claims 2 and 11. Moreover, the remaining references do not cure the aforementioned deficiencies of Sabry, instead being silent regarding the same.” (emphasis added)

Applicant argues that at least the combination of Sabry and Fischer does not teach wherein the local nodes select the index of probability which is larger than the random number generated on the master node.  The requirements for an obviousness rejection are discussed in MPEP 2141.  Applicant’s arguments are persuasive.  More specifically, Fischer teaches a distributed storage of an N-bit quantum register, and the master node selects which slave node contains the desired values, and then retrieving the value using a local offset value.  This is contrasted with the recited storing sums of probabilities, and performing selecting/comparison operations on the slave node.  Sabry is relied upon to teach the selecting/comparison, however does not explicitly teach such operations occurring on a slave node.

Applicant’s arguments over the other relied upon reference and/or the other claims are moot in view of the Examiner’s amendment.  Therefore the prior art rejections are withdrawn.

Allowability 
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record references taken either alone or in combination disclose a method comprising the claim 1 limitation (and similarly for claims 10 and 19) “wherein the quantum computing simulation system comprises a master node and local slave nodes, and wherein the creating and generating steps are performed by the master node, and the calculating and selecting steps are performed by the local slave nodes”, in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
More specifically:

Zhang et al. (US 10528644) teaches a Monte Carlo circuit simulation approach.  However does not appear to explicitly disclose a set of local nodes for calculating probabilities of qubits being a 0 or a 1 an index of probability by incrementally summing respective different ones of the probabilities into respective sums, and generating a random number for each of the multi-shots, and the local nodes select the index of probability which is larger than a random number by comparing the random number generated for a given one of multi-shots to the index of probability created for the given one of the multi-shots.

Joshi, M. (US 2015/0234956) teaches estimating a compound probability distribution in a distributed manner.  However does not relate to quantum simulation or qubits, and does not appear to explicitly disclose a local/slave node selects an index of probability which is larger than a random number generated on a master node by comparing the random number generated for a given one of multi-shots to the index of probability created for the given one of the multi-shots

Rigetti et al. (US 10650324) teaches a master device delegating work to a quantum processing unit, or FPGA, or GPU.  However does not appear to explicitly disclose a local/slave node selects an index of probability which is larger than a random number generated on a master node by comparing the random number generated for a given one of multi-shots to the index of probability created for the given one of the multi-shots.

Kilbank, D. (US 2009/0015447) teaches that the probability states of a qubit can be identically represented by an index sequence (i.e. 0, 1).  However does not appear to explicitly disclose a local/slave node selects an index of probability which is larger than a random number generated on a master node by comparing the random number generated for a given one of multi-shots to the index of probability created for the given one of the multi-shots.

Humeniuk, S. “Quantum Monte Carlo Studies of Strongly Correlated Systems for Quantum Simulators” teaches computing a cumulative probability for fast sampling of qubit values.  However does not appear to explicitly disclose a local/slave node selects an index of probability which is larger than a random number generated on a master node by comparing the random number generated for a given one of multi-shots to the index of probability created for the given one of the multi-shots.

Bettelli et al. “Toward an architecture for quantum programming” teaches a slave quantum resources controlled by a master CPU-based resource.  However does not appear to explicitly disclose a local/slave node selects an index of probability which is larger than a random number generated on a master node by comparing the random number generated for a given one of multi-shots to the index of probability created for the given one of the multi-shots.

Smith et al. “Development and performance of a mixed OpenMP/MPI quantum Monte Carlo code” teaches a master delegating work to slave processors by sending parameters, and the slave processors send back results; and teaches initializing walker nodes (slave nodes) with an arbitrary probability distribution.  However does not appear to explicitly disclose a local/slave node selects an index of probability which is larger than a random number generated on a master node by comparing the random number generated for a given one of multi-shots to the index of probability created for the given one of the multi-shots.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148